Title: Jonathan Williams, Jr., to the American Commissioners, 30 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen.
Nantes Decemr 30. 1777.
Your Favour of the 27th Inst. was handed to me last Evening by my good Friend Mr. Carmichael. I am extreemly sorry to inform you that all the proposed measures will be useless, as the Ships in Question sailed at least 8 days ago under Convoy of a french and an english Frigate. I went however to M. Montaudouin and from him immediately to the Lieut. General of the Admiralty. The Certainty of their Departure and the Impossibility of doing any Service in the affair were confirmed to me by the Latter. I therefore had only to express my thanks for their good Disposition and to lament that the Application was too late.
I attempted yesterday to clear out the Lion but found that in the permission which I thought included all the Vessells this Ship was left out and she being under an arrest by name it could not be done. I must therefore hope that when the final orders come, this particular permission will come also. I must in the mean time inform you that finding it impossible to keep our men any Longer as they were, especialy as we have made an addition of about 20 to the number I have permitted them all to go on board the Ship, and order’d her immediately down to St. Nazare where she will wait the last Word.
A Man arriving from Bell Isle yesterday with News that our Enemies were cruising near the Coast in great numbers and that Capt. Smith who went out about a Week ago was taken, it is thought not adviseable for Capt. Young to sail. Inclosed is a Copy of the Declaration which is made and which I have had registered in the Admiralty, a Copy of which I have the authority of the Chief Judge to assure you, is this Day transmitted by him to the Ministry. An authenticated Extract I could not obtain as in such Cases is forbid. I have the honour to be with the greatest Respect Gentlemen Your most obedient Servant
Jona Wil[liams] J
PS. My last desired a Credit with M. Grand for £200.000 Livres more which I hope you have been pleased to grant.The Honble The Commrs of the United States.
 
Addressed: The Honorable / The Commissioners of / The United States
Notations in different hands: Decr. 30th 1777 J Williams Letter / Lion, Young, Credit desird for 200,000 l.t. / Jonan. Williams to Honble. Commrs: U.S. (Decr. 30th 1777.)
